Internal Revenue Service

memorandum
Number: 20031501F
Release Date: 4/11/2003
CC:LM:HMT:NEW:2:POSTF-106186-02
UILC: 61.17-00, 61.17-09, 162.02-00, 162.06-07, 162.07-31, 162.26-00, 162.34-00,
264.01-00, 264.04-00, 301.01-09, 301.07-00, 302.00-00, 316.00-00, 316.10-09
date:
to:

from:

subject:

March 7, 2003
Thomas Scuderi, Revenue Agent

Area Counsel, LMSB Area 2
(Heavy Manufacturing and Transportation)
Deductibility of Insurance Premiums;
Premiums as Constructive Dividends to Insured/Other Shareholders;
Deferred Compensation or Dividends/Sale of Stock/Installment
Redemption
This memorandum responds to your request for assistance. It should not be
cited as precedent.
LEGEND
Taxpayer
=
Year 1
=
State
=
Founder's Heir (FH)
=
FH's Retirement Date
=
A%
=
A
=
B
=
C
=
Related
=
First Amendment Date
=
Second Amendment Date =
Trust Creation Date
=
Shareholder's Trust
=
Year 2
=
Life Insurance Company =
Insurance Purchase Date =
Policy One
=
$A
=
Policy Two
=

POSTF-106186-02

2

$B
=
Insurance Change Date =
Policy Three
=
$C
=
Divorce Date
=
Year 3
=
Year 4
=
$D
=
Retirement Date
=
X
=
Y
=
X+Y
=
Year 5
=
$P
=
Q%
=
R%
=
$S
=
$T
=
$U
=
Year 6
=
Compensation Agreement
Date
=
ISSUES
1. Whether life insurance premium payments by a closely held corporation on
the lives of the corporation's officers, who were its shareholders, are deductible
business expenses of the corporation.
2. Whether the aforementioned premium payments constitute constructive
dividends to the insured shareholders where the corporation paid the premiums,
although both corporation and shareholders guaranteed the payment.
3. Whether the redemption of corporate stock from the estate of a deceased
insured stockholder, using proceeds of company owned life insurance, results in
constructive dividends to the continuing shareholders where no primary purchase
obligation had been imposed upon the continuing shareholders.
4. Whether premium payments by the corporation for life insurance for one
stockholder creates constructive dividends to the other shareholders where the
proceeds of such policy are obligated for the reacquisition of the corporation's stock
from the insured shareholder's estate.

POSTF-106186-02

3

5. Whether the closely-held corporation and its retiring Chief Executive Officer
(CEO), who was also a shareholder, entered into a valid deferred compensation
agreement or disguised stock redemption.
CONCLUSIONS
1. Premium payments for life insurance policies on the lives of the
officer/shareholders of a closely held corporation are not deductible business expenses.
Firstly, the Code pre-cludes deduction under § 264 since the corporation was the
primary beneficiary of the stock reacquisition plan funded by the insurance proceeds.
Secondly, since the payments are being used to fund the acquisition of a capital asset,
treasury stock, they do not constitute ordinary and necessary business expenses.
Thirdly, IRC § 162(k) specifically precludes deduction for expenses by a corporation in
connection with the reacquisition of its stock.
2. Since the proceeds of the life insurance policies are obligated solely for the
reacquisition of the corporation's stock from the decedent stockholder's estate, or that
of any later surviving spouse, the corporation is a beneficiary of the plan. Under such
circumstance, no constructive dividend will be deemed to arise to the insured
shareholder by the corporation's payment of the premiums.
3. Not being relieved of a primary obligation to purchase the shares of a
decedent shareholder, no constructive dividend occurs to the continuing shareholders
upon the reacquisition of corporate stock from the decedent shareholder's estate
funded with company owned life insurance benefits.
4. Since no constructive dividends would arise to the continuing shareholders
when the corporation reacquires the shares of a deceased shareholder using the
proceeds of the applicable life insurance policy, no constructive dividends to those
same shareholders are generated as the premiums are being paid by the corporation.
5. The post-retirement annuity coupled with the eventual stock reacquisition may
represent a disguised long-term install-ment redemption; however, we are unable
provide a definitive answer at this time and recommend further factual development.
FACTS
Founded in Year 1, the subject State corporation is engaged in bulk purchase
and sale of chemicals as a middleman between chemical producers and manufacturing
end-users. The company's founder passed ownership to Founder's Heir, FH. By FH's
Retire-ment Date, FH had retired, passing control to three (3) of FH's heirs. At FH's
retirement, FH owned A% of the outstanding pre-ferred stock but no common stock.
The corporation's common stock was owned equally by FH's heirs, A, B, and C.
Between the three (3) shareholders, they owned equal amounts of Class A Common
shares and a higher number of Class B, non-voting Common. All three shareholders,
as FH and founder before, worked as officers of the corporation.

POSTF-106186-02

4

The shareholders entered a Stock Redemption Agreement on FH's Retirement
Date, the relevant terms of which detailed that for the best interests of the corporation,
in the event of the death of a shareholder, the company would purchase the shares
using funds from life insurance covering some or all of the shareholders. The
agreement further described the manner that share value was to be determined and
how the purchase would be effected if the insurance proceeds exceeded, or fell below,
the value of the shares to be acquired.
The agreement was amended on First Amendment Date to add provisions for
the acquisition of corporate stock upon the volun-tary retirement or disability of a
shareholder. With respect to a retirement, both shareholders and corporation agreed to
the mandatory sale and purchase of stock. On Second Amendment Date, a second
amendment was executed modifying the method of payment of the purchase price.
On Trust Creation Date, the stockholders created the Share-holder's Trust
whose stated sole purpose was "to facilitate the acquisition of shares of a deceased
shareholder by some or all of the surviving shareholders in accordance with the
provisions of the Stockholders' Agreement." No contemporaneous Stockholders'
Agreement was executed at that time however.
The trust estate was generally to consist of one or more life insurance policies on
the life of one or more of the shareholders. This aspect mirrored the Year 2 Stock
Redemption Agreement which had indicated use of life insurance to fund the stock
redemption. The trustee was empowered to cause himself to be named the beneficiary
under the policies. Upon maturity, the trustee was to collect the proceeds under the
applicable policy and disburse same in accordance with the provisions of the
Stockholders' Agreement.
According to the trust formation documents, policy premiums were to be paid
from and out of the principal and income of the trust or as otherwise set forth in the trust
document. No other provision specifically detailed a source of funds for the premi-ums,
but it is our understanding that the premiums were paid by the corporation from its
funds rather than by the trustee from any principal or income of the trust.
Interestingly, the trust documents explicitly relieved the trustee from any obligation to
pay the premiums.
A schedule attached to the trust agreement lists the policies extant at formation,
two policies from Life Insurance Company, actually acquired on Insurance Purchase
Date. Policy One provided for survivorship life insurance in the face amount of $A on
the lives of A and A's spouse. Policy B provided for survivorship life insurance in the
face amount of $B on the lives of B and B's spouse. On Insurance Change Date,

POSTF-106186-02

5

Policy Three was acquired with the face amount of $C on C's life.1 In Year 3, the
respective ages of A, B, and C were 63, 58, and 53.
In Year 3, A announced that A would be retiring from active employment with the
company as of the end of that year. Purport-edly in recognition of A's past services to
the company as an employee since Year 4, and more recently as the company's CEO,
an agreement titled, "Deferred Compensation Agreement" was entered between A and
the corporation. Under its terms, A was to receive $D per year in monthly installments,
commencing on Retirement Date. In the event of A's death or incapacity, the payments
would be made to A's spouse for life or to A's caretaker, if any. The stated purpose of
the Deferred Compensation Agreement was to redress the corporation's professed
earlier inability to fully fund a qualified retirement program during a considerable portion
of A's employment.
On Retirement Date, A and A's spouse entered into a Stock Sale Agreement
with the corporation and its other shareholders. A and A's spouse agreed that upon the
death of the latter, the representative of such decedent's estate would offer the shares
to the remaining persons or entities that were then shareholders of the corporation.
Any shares not purchased by the other shareholders were to be purchased by the
corporation at the price set in the agreement.
The Stock Sale Agreement contemplated that A would "as soon as practicable"
convert A's Class A shares to non-voting Class B. All of A's non-voting stock
possessed at death was to be pur-chased for $A, the face amount of the life insurance
policy. At the time the agreement was executed, A owned X shares of Class A and Y
shares of Class B. Describing the reacquisition, the stock agreement states, "The [X +
Y] common shares owned by A shall be purchased for a price of $A." Since the total
number of common shares to be repurchased was numbered at [X + Y], it appears the
conversion contemplated was one-for-one between the common share classes.
In variance to the Year 3 trust agreement, the stock sale agreement stated that
the corporation and the shareholders were obligated to pay the insurance premiums.
The shareholders per-sonally guaranteed the payment of the life insurance premiums.
According to the stock sale agreement, payments made directly by the corporation were
to be treated as reducing the outstanding guarantees of the shareholders on a pro rata
basis.
We are informed that for the Year 5 tax year, B reported $P as part of B's gross
income. This amount had been reported on B's Year 5 Form W-2, Wage and Tax
Statement, as a fringe benefit. The reported amount represented Q% of the premium
for the policy for A, who had retired at the close of Year 3, plus R% of the premium paid
for related shareholder C, the only other continuing common stock owner. We suspect
1

C was divorced on Divorce Date. This policy, entitled "Modified Premium Whole Life," could
represent the post-divorce striking of survivorship benefits of an earlier acquired policy.

POSTF-106186-02

6

that C similarly reported Q% of the premium paid for A and R% of the premium paid for
B.
An appraisal of C's interest in the company and its related entities in Year 3,
done for C's divorce, valued that interest at $S. Also at that time, C owned a profit
sharing plan valued at $T and a defined benefit pension plan valued at $U. Since the
related shareholder's interests in the corporation were equal in Year 3, we have
assumed that A probably possessed the same benefits. Upon A's retirement, A took a
lump sum payment on A's pension and profit sharing plans.
LAW AND ANALYSIS
Deductibility of Premiums
Cogent business reasons exist justifying the purchase of key man life insurance
by closely held corporations. Despite these reasons, the Code denies deductibility for
stock redemption costs, as well as life insurance premium costs where the corporation
is the beneficiary of such insurance.
In the case of Emeloid v. Commissioner, 189 F.2d 230 (3d Cir. 1951), rev'g 14
T.C. 1295 (1950), the Third Circuit expressively wrote of continuity-of-management as
the business purpose underlying the need for key man insurance.
Harmony is the essential catalyst for achieving good management; and
good management is the sina qua non of long-term business success.
Petitioner, deeming its management sound and harmonious, conceived of
the trust to insure its continuation. Petitioner apparently anticipated that,
should one of its key stockholder-officers die, those beneficially interested
in his estate might enter into active participation in corpor-ate affairs and
possibly introduce an element of friction. Or his estate, not being bound
by contract to sell the stock to petitioner, might sell it to adverse interests.
The fragile bark of a small business can be wrecked on just such
uncharted shoals.
Emeloid at 233.
Despite the business need for management continuity, Section 264(a)(1) denies
deductions for premiums on any life insurance policy if the taxpayer is directly or
indirectly a beneficiary under the policy. According to the within facts, the policies were
possessed by the trust with the trustee named as benefi-ciary. The Trust Agreement, in
discussing the disbursement of the life insurance proceeds, directed that the
disbursement would occur pursuant to the Stockholders' Agreement. Although no contemporaneous agreement was made, the Year 3 Stock Sale Agreement executed with
A specifically detailed that the proceeds were to be used for the reacquisition of
corporate stock.

POSTF-106186-02

7

While the trust document failed to reflect who was respon-sible for making the
premium payments, and in fact relieved the trustee from such responsibility, the Year 3
Stock Sale Agreement named the corporation and the shareholders as obligated for the
payments. Nevertheless, the audit revealed that the premium payments were wholly
made by the corporate taxpayer, with the corporation consequently seeking business
deductions for the payments.
This situation is nearly identical to that confronted and analyzed in an earlier
private letter ruling. LTR 6508270960A (Aug. 27, 1965). The only significant difference
is that in that case, the trustee therein held possession of the stock certifi-cates
whereas the language of the applicable agreements in this matter states that the within
trustee will need to secure the share certificates from the relevant estate, suggesting
that the stockholders retained possession of the shares.
Be that as it may, consistent with the letter ruling, the company is the true
beneficiary, directly or indirectly, under the policies in question since the reacquisition
plan permits the orderly continuation of the business after the death of a share-holder.
Id. Thus, the deductions are not allowed under § 264(a).
Alternatively, the Service has already determined that premium payments as
those within do not constitute ordinary and necessary business expenses. In Rev. Rul.
70-117, 1970-1 C.B. 30, the Service determined that such premium expenses were in
the nature of amounts paid for the acquisition of a corporate asset, treasury stock, and
therefore not deductible under I.R.C. § 162. The purchase of stock, including the
repurchase by an issuing corporation of its own stock, is generally treated as a capital
transaction that does not give rise to a current deduction. LTR 96-41-001, n.3 (May 31,
1996).
Finally, since 1986 the Code has specifically denied deductibility of expenses for
a corporation's reacquisition of its shares. The current section reads in pertinent part,
"[N]o deduction otherwise allowable shall be allowed ... for any amount paid ... by a
corporation in connection with the reacquisition of its stock." I.R.C. § 162(k). Under the
facts presented, the payments by the corporation of the insurance premiums fall within
the broad "in connection with" language of section 162(k) since the proceeds of such
policies were obligated for the reacquisi-tion of the corporation's stock.
Constructive Dividends to the Insured Stockholders
When an individual shareholder receives an economic benefit through a
diversion of corporate earnings and profits, such receipt may be taxed as a constructive
dividend. Sachs v. Com-missioner, 277 F.2d 879, 882 (8th Cir. 1960) cert. denied, 364
U.S. 833 (1960). Where a corporation pays premiums on an indi-vidual life insurance
policy on the life of a corporate officer/ sole stockholder, and the officer is permitted to
designate the beneficiary, and the corporation is not directly or indirectly benefited by
the payments, those premium payments constitute income to the insured officer as they
are paid. Yeungling v. Commissioner, 69 F.2d 971, 972 (3d Cir. 1934); Treas. Reg.

POSTF-106186-02

8

§ 1.61-2(d)(2)(ii)(a). Here, however, the named beneficiary on the life insurance
policies is the trustee.
In the case of Prunier v. Commissioner, 248 F.2d 818 (1st Cir. 1957), life
insurance premiums similar to those within were found not to constitute income to the
insured shareholder when it was determined that the true beneficial owner of the
policies was the corporation. The above issue was directly addressed in Rev. Rul. 59184, 1959-1 C.B. 65. In that matter, the named benefi-ciary was a trustee obligated to
reacquire the corporation's shares from the decedent stockholder's estate.
Whenever a corporation purchases life insurance on the lives of its
stockholders, the proceeds of which are to be used in payment for the
stock of any stock-holder, the premiums on such insurance do not constitute income to any stockholder ... if such right of the beneficiary to receive
the proceeds is conditioned upon the transfer of the corporate stock to the
corporation.
Rev. Rul. 59-184. Accord, Sanders v. Fox, 253 F.2d 855 (10th Cir. 1958), Casale v.
Commissioner, 247 F.2d 440 (2d Cir. 1957).
Interestingly, in Rev. Rul. 59-184, the insured stock-holders' heirs were not the
named beneficiaries of the insurance policies. The designated beneficiaries were
trustees of an insurance trust who, by agreement with the corporation, were obligated to
collect the insurance proceeds and pay those pro-ceeds to the heirs of the deceased
stockholders in return for the corporate stock. Nevertheless, the revenue ruling goes so
far as to hold that even when the insured stockholders have the right to designate the
beneficiaries of the life insurance policies, no constructive dividends result from the
corporation's payment of the premiums, so long as the beneficiaries must surrender the
corporate stock in order to receive the life insurance proceeds.
Since this ruling directs that no constructive dividend results when the
corporation pays life insurance premiums for its stockholders where the beneficiaries
named in the policies can be the insured stockholders's designees, provided those
proceeds are to be used to reacquire the corporation's stock, it is plain that where the
corporation itself is the beneficiary under the life insurance policy, no constructive
dividend arises from the pre-mium payments. Admittedly, the policies herein reflect the
trustee as the ostensible beneficiary, but as shown in LTR 6508270960A and Rev. Rul.
59-184, the corporation will be deemed the ultimate beneficiary. See also, Neonatology
Associates, P.A. v. Commissioner, 115 T.C. 43, 95 (2000) aff'd, 299 F.3d 221 (3d Cir.
2002) (For purposes of § 264(a)(1), it is not necessary that the deemed beneficiary be
expressly listed as a beneficiary on the policy.).
Constructive Dividends to the Continuing Stockholders
The question arises whether, either by virtue of the current policy premium
payments by the corporation, or by the future redemption event, constructive dividends
accrue to the benefit of the other shareholders. Since the proceeds of the life
insurance policies are obligated to redeem the decedent stockholder's shares, no
constructive dividends result to the insured from the premium payments by the

POSTF-106186-02

9

corporation. On the other hand, the continuing shareholders derive a benefit by the
plan of repur-chase of the outstanding shares from the decedent shareholder's estate,
or that of a later surviving spouse, if any. For exam-ple, upon the reacquisition of A's
1/3 interest in the corpora-tion at A's death, C's and B's stockholdings, formerly representing 1/3 interests become 1/2 interests. This increase in ownership occurs to C and
B without their having expended any personal funds.2
In comparison to the time period surrounding the premium payments, a clear
accretion to wealth can be seen when a corpor-ation converts the life insurance policy
upon the death of an insured shareholder. For this reason, we first analyzed the
authorities dealing with the impact to the continuing share-holders of a redemption. If
such redemptions have no construc-tive dividend implications to the continuing
shareholders, the Service would be hard-pressed to convincingly articulate that the life
insurance premium payments on one insured shareholder constitute constructive
dividends to the other shareholders.
The Service has previously argued before the Tax Court that one way of
interpreting a redemption is that the continuing shareholders have purchased additional
control of the corporation from the exiting shareholder by having the corporation
redeem that departing shareholder's stock and thereby have derived a taxable benefit.
In the absence of a primary obligation on the part of the continuing stockholders to
purchase the shares of the departing stockholder, this argument has not persuaded the
courts. For example, in Arnes v. Commissioner, 102 T.C. 522 (1994)(reviewed
opinion), no constructive dividend was found where a married couple had their
corporation redeem the wife's shares even though the husband had guaranteed the
corporation's obligation to do so.
If a corporation redeems stock that its remaining shareholder was
obligated to buy, a constructive divi-dend results to the remaining
shareholder. Wall v. United States, 164 F.2d 462 (4th Cir. 1947); Hayes v.
Commissioner, 101 T.C. 593 (1993); Edler v. Commis-sioner, T.C. Memo.
1982-67, affd [sic] 727 F.2d 857 (9th Cir. 1984). However, this rule is
limited to those circumstances where the obligation of the remaining
shareholder is both primary and uncondi-tional. Enoch v. Commissioner,
57 T.C. 781 (1972); Priester v. Commissioner, 38 T.C. 316 (1962);
Edenfield v. Commissioner, 19 T.C. 13 (1952); Edler v. Commis-sioner,
supra.
Arnes at 527. Adams v. Commissioner, 594 F.2d 657 (8th Cir. 1979); Priester,
supra,(Corporation's payment in complete redemption of majority stockholder's interest
in closely held corporation did not cause constructive dividend to remaining stockholder
who thereby became sole owner). Gerson v. Commis-sioner, T.C. Memo. 1989-52,
appealable to the Third Circuit, (Redemption of stock by corporation results in a
constructive dividend to a continuing shareholder under §§ 61(a), 301(c)(1), 302(a), and

2

This hypothetical does not reflect the fact that A, after retiring, exchanged A's Class A
Common shares for Class B.

POSTF-106186-02

10

316(a), if at the time of redemption, the shareholder was personally and unconditionally
obligated to purchase the stock that was redeemed). See also, Sullivan v. United
States, 244 F.Supp. 605 (W.D.Mo. 1965) cert. denied, 387 U.S. 905 (1967); Ward v.
Rountree, 193 F.Supp. 154 (M.D.Ten. 1961).
The Third Circuit, to which any appeal of this matter would lie, has twice
specifically opined on this issue, both times reversing opinions of the Tax Court.
Golsen v. Commissioner, 54 T.C. 742, 757 (1970), aff'd, 445 F.2d 985 (10th Cir. 1971),
cert. denied, 404 U.S. 940 (1971). In Schmitt v. Commissioner, 208 F.2d 819 (3d Cir.
1954), rev'g 20 T.C. 352 (1953) and Holsey v. Commissioner, 258 F.2d 865 (3d Cir.
1958), rev'g 28 T.C. 962 (1957), the Third Circuit held that no constructive dividend
resulted to the continuing shareholders when their corporation redeemed the shares of
another shareholder. The later case of Holsey clarified that even where the continuing
shareholders possess an option to purchase, rather than an obligation to do so, no
dividend results.
The Service announced its acquiescence to the Holsey case in Rev. Rul. 58-614,
1958-2 C.B. 920. "In the future, the Service will not treat the purchase by a corporation
of one shareholder's stock as a dividend to the remaining shareholders merely because
their percentage interests in the corporation are increased."
Underlying these cases and ruling is a recognition that there has been a
diminution in corporate earnings and profits, or that debt has been incurred to finance
the redemption. Hence, while the proportional ownership interests of the continuing
shareholders have increased, "[t]he proportion of the corpor-ation's assets owned by
each of the shareholders was just the same as it was before. Neither was richer;
neither was poorer." Schmitt at 820-821; Holsey at 868-869; Williams v. Commissioner,
T.C. Memo. 1976-368, 35 T.C.M. 1672, 1677. As the Williams court succinctly
described the relevant effects of a redemption, "[T]he assets of the corporation are at
the same time reduced; there-fore, the value of the continuing shareholder's interest in
the corporation is not increased." Id.
The authorities previously noted have hinted that even when share value has
appreciated in the redemption, such appreciation is not a taxable event to the
continuing shareholders. In the Holsey case, the redemption was for less than book
value of the stock redeemed. By such discount, the continuing shareholders benefitted
because their stock value consequently increased. Nevertheless, the court determined
that the purchase of a stock-holder's shares by the corporation at an option price below
book value did not effect a dividend distribution to the remaining shareholder. Holsey at
868.
With respect to the differential resulting in increased value to the remaining
shareholder, the Court cited the analogy initially proposed by the Schmitt court where a
parcel of land appreciates in value over time, but no taxable event occurs. Similarly as
to stock, although the value increases, this accre-tion does not give rise to taxable
income within the meaning of the Sixteenth Amendment until the corporation makes a

POSTF-106186-02

11

distribu-tion to the stockholder or his stock is sold. Holsey at 868. The Tax Court in the
Williams case specifically pointed-out as significant that the Holsey court determined no
constructive dividend arose despite that the option price for the redemption was less
than the market value of the redeemed shares. Williams at 1677 n.3.
While in Rev. Rul. 58-614, the IRS announced that it would follow the decision of
Holsey, the Service went on, however, to caution that regardless of the form of the
transaction, if the stock was in reality purchased by the remaining shareholders and
paid for by the corporation, the payment would be considered a dividend to the
remaining shareholders.
If, as the Stock Sale Agreement seems to permit, one or more of the continuing
shareholders acquired the shares of the dece-dent using the life insurance proceeds,
constructive dividends would arise. We discern this ability since the Stock Sale Agreement fails to specifically prohibit such action. The agreement states, "Any excess of
insurance proceeds over the purchase price shall be retained by the purchaser of the
common shares, free and clear of any obligations under this Agreement." "Purchaser"
is undefined in the agreement, although the only parties authorized to purchase are the
continuing shareholders, who possess an election to purchase, and the trustee who has
an obligation to purchase any shares not earlier purchased.
It is unlikely that the continuing shareholders would pur-chase the shares since
the continuing shareholders can achieve the same ownership increase by merely
having the corporation redeem the decedent's shares. Similarly, the competing
interests of the continuing shareholders would seem to preclude less than all of the
continuing shareholders from attempting to purchase the shares using the insurance
proceeds.
In this case, the potential corporate redemption causes no constructive dividend
to occur to the continuing shareholders since they are not relieved of any obligation to
purchase the decedent's shares. Unless the shareholders personally avail themselves
of the life insurance proceeds, the authorities reflect that no constructive dividend would
occur at the redemp-tion.
That being the case, we do not foresee the Service pre-vailing on an argument
that a portion of each life insurance premium payment on any one shareholder's life
constitutes a constructive dividend to the other shareholders.
Finally, we reiterate another caution contained in Rev. Rul. 58-164.
[I]f a shareholder surrenders stock to a corporation for less than its fair
market value, such surrender may be a gift or compensation to the
shareholders who remain....Conversely, if a corporation pays more than
fair market value for its stock, the payment may be compensation to the
shareholder surrendering stock or may be a gift to him from the
shareholders who remain interested in the corporation.

POSTF-106186-02

12

1958-2 C.B. 920, 921.
If a future redemption is for an amount disproportionate to the fair market value
of the shares, tax implications may arise. Along this line, we point out that although A,
C, and B purpor-tedly owned equal shares of the company in Year 6, the policy to be
used to reacquire A's shares was in the amount of $A whereas that for B, acquired on
the same date, was for $B. C's appar-ently later acquired policy was similarly for $C.
This lack of uniformity should be investigated and explained by the corpora-tion's
representative.
Deferred Compensation or Redemption
After A had announced A's desire to retire, A and the company executed a
purported "Deferred Compensation Agreement" on Compensation Agreement Date,
wherein they agreed A would receive $D per year for life, paid in monthly installments.
Upon A's death, the payments would be made to A's spouse for life, if A's spouse
survived A. The Service seeks to attack this agreement and A's Year 6 Stock Sale
Agreement. Conflating the two agree-ments, the Service proposes to disallow all or
part of the annual $D compensation deductions taken by the corporate taxpayer on the
grounds that such payments were in reality installment payments for the redemption of
A's equity interest in the company. Viewed in this manner, the bulk repurchase
payment using the $A from the life insurance policy would represent a balloon payment
for the balance.
In the case of a closely held corporation, special scrutiny is required of
transactions between shareholders and their cor-poration because of the unfettered
control exercised by the limited number of shareholders. Roschuni v. Commissioner,
29 T.C. 1193, 1201 (1958), aff'd per curiam, 271 F.2d 267 (5th Cir. 1959), cert. denied,
362 U.S. 988 (1960).

We initially pause to clarify that since A had not agreed to the deferral of
compensation as it was being earned during the years of A's active employment, the
payments commencing upon A's retirement should more accurately be described as
continuing salary or annuity rather than couched as deferred compensation.
Next, we note some evidence contradicting the company's stated purpose for the
agreement. The Year 3 existence of C's profit sharing and pension plans, aggregating
then to over a half-million dollars, may belie the company's assertion of a past inability
to fully fund a pension plan for A who possessed an equal ownership interest to C. In
fact, the revenue agent has informed us that indeed A did possess similar plans to C,
but A exchanged such for a lump-sum payout at A's retirement.

POSTF-106186-02

13

Shortly after A's retirement, A exchanged A's Class A stock for an equal number
of non-voting Class B common stock consistent with the Year 6 Stock Sale Agreement.
The relevant documents are unclear as to what consideration A received in exchange
for A's 1/3 voting interest in the company. While A's Year 6 Stock Sale Agreement
reflects that there was a one-for-one conversion of Class A voting stock for Class B
non-voting, the agreement does not state whether additional consideration was paid to
A for A's voting rights.
If additional
considera-tion was not received, taxpayer's one-for-one exchange of voting stock for
non-voting stock raises questions about the exchange.

Taxpayer may argue that prior to the Year 6 Stock Sale Agreement, the amount
that A's heirs were to receive on the stock redemption was uncertain. The Year 2 Stock
Redemption Agreement, although reflecting that the repurchase was to be made
primarily using life insurance proceeds, failed to specify an amount for the reacquisition.
The agreement did direct that the stock's redemption price would be determined by
reference to the corpora-tion's book value. In Year 3, A's life was insured by a policy in
the amount of $A, although it was not made explicit in the trust document between the
relevant parties whether this amount constituted the total redemption price.
Presumably, reference would have been to the Year 2 agreement which directed that
stock value for the redemption would be determined by reference to date of death
corporate book value.

By couching the monthly pay-ments as deferred compensation
rather than dividends or redemp-tion installment payments, the corporation can take
deductions otherwise unavailable.

POSTF-106186-02

14

Correspondingly, since the annuity was to be
paid to A and then to A's spouse, the amount to be paid by the corporate taxpayer is
somewhat open-ended. In Year 3, A was aged 63.

Fundamentally, the true character of
what transpired requires a determination of the value of the business at the time of A's
retirement, the value of the annuity, and expectations regarding interest and corporate
growth.
The question as to when a redemption is consummated for tax purposes is a
practical one to be decided by weighing all of the various factors. Estate of Oscar L.
Mathis v. Commissioner, 47 T.C. 248 (1966); Isidore Himmel v. Commissioner, 41 T.C.
62 (1963), rev'd on other grounds, 338 F.2d 815 (2d Cir. 1964); In re Lukens' Estate v.
Commissioner, 246 F.2d 403 (3d Cir. 1957), rev'g 26 T.C. 900 (1956). It is also clear
that § 302(b)(3) contains no prohibition against payment of the redemption price on an
installment basis. Lisle v. Commissioner, T.C. Memo. 1976-140, 35 T.C.M. 627, 635.
Authorities have been uncovered whereby the Service has successfully
challenged purported redemption payments and found them to be taxable to the
redeeming shareholder as dividends. See, Hays v. Commissioner, T.C. Memo. 197195 (Although distri-bution was not prorated between shareholders, other determinates
of dividend equivalence indicated the distribution to be divi-dends). In the case of Lisle,
the Service unsuccessfully chal-lenged the payments made to a corporation's two
principal share-holders. Therein, the disputed redemption was structured using initial
down payments followed by a 20-year installment payout. The length of payout,
coupled with certain retained rights by the shareholders, lead the Service to argue the
payments were divi-dends rather than redemption amounts.
In the present case, with A's surrender of voting power and agreement to $A as
the final payment for A's common shares, persuasive evidence of a disguised
redemption has been shown.

15

POSTF-106186-02

This writing may contain privileged information. Any unauthorized
disclosure of this writing may have an adverse effect on privileges, such as the
attorney client privilege. If disclosure becomes necessary, please contact this
office for our views.
If you have any questions, please contact the LMSB division of the Office of
Chief Counsel at
JOSEPH F. MASELLI
Area Counsel
(Heavy Manufacturing and
Transportation: Edison)
By:
JULIA A. CANNAROZZI
Associate Area Counsel
(Large and Mid-size Business)

